Citation Nr: 0413380	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  95-32 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a 
December 1994 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) at St. Petersburg, Florida.

The claims file was transferred to the Indianapolis, Indiana 
RO after the veteran so requested in June 2001 and thence to 
the Board in April 2004.

A personal hearing was held at the RO before a hearing 
officer in August 1995.  A transcript of the hearing is of 
record.

In accordance with 38 C.F.R. § 20.900(c), the case has been 
advanced on the Board's docket.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim of entitlement 
to an increased rating for bilateral pes planus, and all 
relevant evidence necessary for an equitable disposition of 
this claim has been obtained.  

2.  The veteran's current bilateral pes planus is second 
degree, requires special orthotic shoes, and is manifested by 
inability of the feet to tolerate the orthotic shoes, 
pronation of both feet, hallux valgus adductus of the left 
foot, a modest bunion of the left foot, a heel spur of the 
right foot, plantar fasciitis of the right foot, calluses of 
both feet requiring regular debridement, degenerative joint 
disease of both feet, chronic foot pain, aggravation of foot 
pain with weight bearing, walking, or standing, reduced range 
of motion of the feet, especially of the great toe of each 
foot, an Achilles tendon reflex of 1/4, and toes that tend to 
contract so as to stand on their ends.


CONCLUSION OF LAW

The criteria for a rating of 50 percent for bilateral pes 
planus have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), 4.71a, Diagnostic Code 
5276 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified, as amended, at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002)), 
enacted and effective November 9, 2000, contains extensive 
provisions potentially affecting the adjudication of claims 
for VA benefits.  The VCAA heightened the duty that VA had 
under earlier law to provide notice and assistance with the 
development of evidence to claimants of VA benefits before 
adjudicating their claims.  The VCAA applies to all claims 
for VA benefits filed on or after the date of enactment of 
the VCAA, or filed before the date of enactment and not yet 
final as of that date.  VCAA, Pub. L. No. 106-475, §7(b), 
114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions).

Regulations implementing the VCAA have been promulgated and, 
except for certain provisions concerning the reopening of 
claims with new and material evidence, are effective from the 
date of enactment of the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003); 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  Without providing any rights over and above 
those established in the VCAA, the regulations define with 
additional specificity the duties enumerated in the statute.  
See 66 Fed. Reg. 45,629.

Because the claim of entitlement to a rating exceeding 30 
percent for bilateral pes planus was pending before VA when 
the VCAA became law, it is subject to the statute and 
regulations.  See Pelegrini v. Principi, 17 Vet. App. 412, 
417-19 (2004).

The requirements of VCAA concerning the notice and assistance 
to be furnished in connection with a claim for VA benefits 
seek to ensure that a claimant has an adequate opportunity to 
bring forward, or to cause VA to secure, the evidence that 
could substantiate his claim.  The Board, when a claim is 
before it on appeal, considers whether any action is required 
under the VCAA and may remand the claim for completion of 
such action.  See Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  In this case, however, that review is not 
required.  The benefit sought on appeal is being granted in 
full and, therefore, no action under the VCAA remains to be 
performed.

ii.  Increased rating

a.  Principles of disability rating

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; see also 38 C.F.R. § 4.10 
(2003).  VA regulations require that, in evaluations of a 
given disability, that disability be viewed in relation to 
its whole recorded history.  See 38 C.F.R. §§ 4.1, 4.2 
(2003).  All VA regulations which the face of the record 
indicates are potentially relevant to the claim for increased 
evaluation will be considered by the Board, whether 
explicitly raised in the record or not, unless their 
consideration would be arbitrary, capricious, or contrary to 
law.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (2003).  However, separate compensable 
disability ratings may be assigned when different disabling 
manifestations are encountered, though resulting from the 
same injury or disorder.  Esteban v. Brown, 6 Vet. App. 259 
(1994)

In the rating of disabilities, it is not expected that all 
cases will show all the findings specified for a particular 
evaluation under a diagnostic code.  At the same time, 
findings sufficiently characteristic to identify the disease 
and the disability therefrom and coordination of rating with 
impairment of function are always to be expected.  See 38 
C.F.R. § 4.21 (2003).  When there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
shall be assigned if the disability picture presented 
approximates the criteria for that rating more nearly than 
the criteria for the lower rating.  38 C.F.R. § 4.7 (2003).

Disability evaluations require consideration of the effect of 
pain, weakness, fatigability, and incoordination on 
functional abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 
(2003).  VA regulations provide that functional loss must be 
considered in evaluating disabilities on the basis of 
limitation of motion.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2003).  
VA adjudicators must consider whether 38 C.F.R. § 4.40, 
concerning functional loss due to pain, and 38 C.F.R. § 4.45, 
concerning functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint "must be 
applied to determine if a compensable rating is warranted."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991); Deluca 
v. Brown, 8 Vet. App. 202 (1995).  A schedular disability 
rating based on limitation of motion may be augmented under 
38 C.F.R. §§ 4.40, 4.45 for additional disability due to 
functional loss resulting from such factors.  Id.

The evaluation of the degree of disability takes into account 
competent lay evidence, when relevant.  Under the VCAA, 
"competent lay evidence" means "any evidence not requiring 
that the proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided 
by a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); see Bruce v. West, 11 
Vet. App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation).

When after a careful review of all available and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2003).  Thus, a claim for 
a greater evaluation of disability will be granted unless it 
is refuted by a preponderance of the evidence of record.  
38 U.S.C.A. § 5107(b).

b.  Rating

The veteran's bilateral flat feet disability has been 
evaluated under Diagnostic Code 5276, which concerns acquired 
flatfoot.  Ratings authorized by this diagnostic code are 
noncompensable for a mild condition, involving symptoms 
relieved by a built-up shoe or arch support; 10 percent for a 
condition that is moderate, bilateral or unilateral, 
involving a weight-bearing line over or medial to the great 
toe, inward bowing of the tendo achillis, and pain on 
manipulation and use of the feet; 20 percent for a 
unilateral, and 30 percent for a bilateral, condition that is 
severe, involving objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use of 
the foot or feet that is accentuated, indications of swelling 
on use of the foot or feet, and characteristic callosities; 
and 50 percent for a bilateral, and 30 percent for a 
unilateral, condition that is pronounced, involving marked 
pronation, extreme tenderness of the plantar surfaces of the 
foot or feet, and marked inward displacement and severe spasm 
of the tendo achillis on manipulation that is not improved by 
orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  

The veteran's bilateral pes planus has been rated as 30 
percent disabling from an effective date of February 12, 
1952.  Numerous claims requesting an increased rating filed 
by the veteran in the 1950's, the 1970's, and later, before 
the current claim, have been denied.  The veteran filed the 
current claim in May 1994.  After reviewing all of the 
evidence pertinent to this claim, the Board has concluded 
that the disability should be assigned the maximum rating, 50 
percent, authorized by Diagnostic Code 5276.  This is also 
the maximum rating authorized by any other diagnostic code 
under the section of the rating schedule concerning 
disabilities of the feet.

"Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
At the same time, a disability must be viewed in relation to 
its history.  38 C.F.R. § 4.1.

His service medical records show that the veteran suffered 
from flat feet and foot pain during service.  The report of 
his separation examination, performed in March 1946, states a 
diagnosis of pes planus, first degree, symptomatic.  Service 
medical records also show that he was diagnosed with 
bilateral metatarsalgia, at first in January 1945, and 
referred to a shoe clinic.

The report concerning a VA special orthopedic examination 
performed in October 1952 states findings of bilateral pes 
planus of the second degree with mild-to-moderate heel varus 
and mild bulging of the medial border of the foot, normal 
joint motion, and normal muscle function.  The report states 
a diagnosis of moderate bilateral weak foot.

The report concerning a VA foot examination performed in 
December 1952 states a finding, among other findings, of 
"pronation collapse" of both long arches.  The report 
states a diagnosis of bilateral pes planus of the second 
degree with associated callus formation and toe retraction.  
The report concerning X-rays taken in conjunction with the 
examination of the feet while weight bearing describes an 
"unusually broadened forefoot," a "loose osseous fragment 
in the space between the bases of the first and second 
metatarsals of both feet with unusual widening of the space 
between the two metatarsals," "bilateral subluxation of the 
talonavicular junction with flattening of the longitudinal 
arch," and the absence of evidence of "medial pronation."

The report concerning a VA foot examination performed in 
November 1957 states a diagnosis of severely weak and 
symptomatic feet.  Among other findings, the examination 
report notes that "toes 2, 3, 4 and 5 [of both feet] [were] 
standing on their ends due to retraction of the flexor 
tendons."  Referring to the account given by the veteran, 
the report states that he "wears metatarsal bars in his work 
shoes and . . . a longitudinal support in his shoes" and 
indicates that he experienced foot pain in the longitudinal 
arch area particularly with weight bearing, fatigue of the 
feet with prolonged or strenuous use, and cramping of the 
feet after walking or at night.

The report concerning a VA foot examination performed in May 
1990 indicates that x-rays taken for the examination revealed 
mild hallux valgus deformity and good preservation of 
articular cartilage in the joints of the foot and states a 
diagnosis of "[m]ild pes planus deformity bilaterally which 
should be well treated with orthotics and anti-inflammatory 
medications."  The report states, among other observations, 
that the veteran was walking with a cane.

The report concerning a VA foot examination performed in 
March 1992 notes, among other observations, that the veteran 
walked with "a slow, deliberate gait both with the crutches 
and without" and was unable to walk on his toes because of 
pain but could walk on his heels.  The report also notes, 
among other observations, that there was a moderate loss of 
the longitudinal arches of the feet when bearing weight and 
restoration of that arch when not bearing any weight, and 
that the vascular status of the feet was intact.  The report 
states that x-rays taken for the examination showed moderate 
calcaneal spurs on the right, a normal alignment of the feet, 
and a mild loss of arch height.  The diagnosis stated in the 
examination report was bilateral pes planus.

Treatment records prepared at a VA facility and dated from, 
approximately, June 1991 to January 1995 show that the 
veteran was seen at intervals for treatment consisting of 
debridement of his toenails and of calluses of both feet.  
These records also reflect that the veteran was followed 
there for diabetes type II and coronary artery disease.  A 
January 1994 progress note shows that the veteran was seen 
for pain in his right foot, that x-rays were taken that 
disclosed a dorsal spur at the junction of the cuneiform and 
second metatarsal, and that he was found to have foot pain 
secondary to bad orthotic shoes and was referred for a 
podiatry consultation.  A January 1995 podiatry note reflects 
that the veteran exhibited painful feet and an abnormal gait, 
had his toenails debrided, and was prescribed molded shoes.  

Private medical assessments of the veteran's foot condition 
also are on file.  A letter prepared in February 1995 by a 
podiatrist with whom the veteran consulted observes that he 
complained of foot pain and was wearing "extra-depth . . . 
shoes with molded pelite plastizote and PPT heel inserts.  "  
The letter concludes that the veteran was suffering from 
diabetes mellitus and peripheral vascular diseases that were 
"undoubtedly exacerbated by his service-related condition 
[bilateral pes planus]."  A letter prepared in March 1995 by 
a neurologist who saw the veteran on referral from the 
podiatrist describes an impression of a patient with 
"increased difficulty walking" and "chronic leg problems" 
attributable to pes planus and to diabetic neuropathy.

At the personal hearing held at the RO before a hearing 
officer in August 1995, the veteran testified that he does 
not walk correctly but his feet tend to go out to the side, 
that he experienced spasms in the calf that sometimes seemed 
to start in the feet, that the arch supports that he used did 
not alleviate his foot symptoms, that he used a device under 
his toes to keep them from contracting, and that he 
experienced numbness and burning in his feet.

Treatment records prepared at a VA facility and dated during 
a period extending from 1995 through 1999 show that the 
difficulty that the veteran had experienced using his feet 
increased and his foot-related symptoms worsened.  A number 
of notes dated over this period show that he complained of 
chronic foot pain and an inability to walk.  An August 1997 
progress note describes decreased sensation of the lower 
extremities and left foot drop, attributing these to the 
veteran's diabetes mellitus, and also notes the presence of 
"severe" degenerative joint disease of the feet, hips, and 
knees.  A December 1998 progress note indicates that the 
veteran had pitting edema of the feet and legs, pain of the 
feet limiting his ability to walk and exercise, pain in the 
legs, tenderness of the feet, and limited range of motion of 
the feet and notes that the veteran needed to wear "custom 
shoes."  The note states an assessment of "chronic foot 
pain," and "flat foot syndrome worsening."  A progress 
note prepared by a physician in April 1999 indicates that 
there was a healing abrasion on his left medial great toe, 
that pedal pulses could not be felt on palpation of the feet 
because of the edema there, and that the veteran's ability to 
walk was deteriorating.  The note reflects that the veteran 
said that he experienced pain in his feet with walking that 
spread to his calves after 15-20 steps.  A progress note 
prepared by a physician in June 1999 indicates that the 
veteran was using a wheelchair at home because he could not 
walk on account of flat feet and emphasizes that but for his 
flat feet, he could probably walk better.  

Assessments prepared by two private medical care providers, 
both chiropractors, in 1999 and 2000, respectively, are 
consistent with the VA medical records.  An April 1999 
assessment referring to the effect of bilateral pes planus on 
his hips and back asserts that the veteran developed 
"extreme pain in his legs after any walking."  A January 
2000 assessment concludes that pes planus was "the causative 
agent of his concomitant other conditions," which included 
leg, back, and hip changes, because it kept the veteran 
sedentary and in a wheelchair.

VA medical records dated during a period extending from 2000 
through 2002 show that the veteran was increasingly sedentary 
and confined to a wheelchair, developed a number of ulcers or 
blisters (at least one of which became infected) on his feet, 
became increasingly less tolerant of the special shoes 
prescribed for his pes planus, and became increasingly more 
likely to walk in bare feet when he did walk.  The note 
concerning an assessment performed in January 2001 reflects 
that he exhibited bilateral foot pronation, pes planus, and 
foot edema and that x-rays of the left foot taken at that 
time disclosed modest hallux valgus adduction, a modest 
bunion, and arthritis.  The report concerning an x-ray 
performed in November 2001 to assess the cause of right heel 
pain identified a heel spur.  A November 2001 progress note 
identifies plantar fasciitis on the right foot and indicates 
that an Unna boot was prescribed for the right foot.

The Board finds that the disability depicted by this evidence 
resembles the pronounced bilateral foot disability required 
for a rating of 50 percent under Diagnostic Code 5276 more 
closely than it does the severe bilateral foot disability to 
which a rating of 30 percent is attributed under that code.  
The overall disability of the feet is better described as 
pronounced than as severe because the veteran is hardly able 
to use his feet at all - -his attempts to do so, the medical 
and lay evidence shows, bring debilitating pain.  Disability 
features warranting the rating of 30 percent are shown in 
this case:  there are characteristic callosities and certain 
deformities (pronation of both feet, hallux valgus adductus 
of the left foot, and toes that tend to contract so as to 
stand on their ends) that collectively, if not individually, 
are marked.  In addition, however, the bilateral foot 
disability exhibits features meriting the rating of 50 
percent.  There is plantar fasciitis of the right foot 
comparable to extreme tenderness of the plantar surfaces of 
the feet, one of the criteria for the rating of 50 percent.  
There is debilitating foot pain analogous to this same 
feature- - because of foot pain, the ability of the veteran 
to use his feet is curtailed, as it would be if the plantar 
surfaces of both feet were extremely tender.  Moreover, the 
medical evidence shows, if not spasm of the Achilles tendon, 
another of the criteria for the rating of 50 percent, an 
Achilles tendon reflex that is significantly reduced.  
Furthermore, the medical and lay evidence shows that the 
condition of the feet is not improved by orthopedic shoes or 
appliances - - indeed, it is apparent from this evidence that 
the veteran cannot tolerate these devices.  Because none of 
the medical assessments on file distinguish features 
attributable to the bilateral pes planus from those 
associated with other disorders from which the veteran 
suffers, such as diabetes mellitus - - indeed, some of the 
assessments posit that these conditions are intertwined - - 
the Board will not disregard any foot-related symptoms in 
evaluating the bilateral pes planus.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998); 38 C.F.R. § 3.102 (2002) (when 
it is not possible to separate the effects of a non-service-
connected condition from those of a service-connected 
condition, VA regulations dictate that such signs and 
symptoms be attributed to the service-connected condition).  

Even if it were not the case that a rating of 50 percent 
could be assigned in this case on the basis of schedular 
criteria, such a rating could be assigned on the basis of the 
effect of pain, weakness, and fatigability on the functional 
abilities of the feet.  See 38 C.F.R. §§ 4.10, 4.40, 4.45.  
The medical and lay evidence shows that the veteran has 
limitation of motion of the feet and almost no functional use 
of his feet because of pain in, and weakness and fatigability 
of, those parts.  A schedular disability rating based on 
limitation of motion may be augmented under 38 C.F.R. §§ 
4.40, 4.45 for additional disability due to functional loss 
resulting from such factors.  DeLuca.  Thus, the rating of 30 
percent that the veteran challenges on this appeal could be 
increased to 50 percent on that basis alone.

The Board has considered all other provisions of the rating 
schedule concerning the feet, see Schafrath, 1 Vet. App. 589, 
and has found in light of the evidence that none permits an 
evaluation of the veteran's disability of the feet that is 
greater than the 50 percent rating that has been assigned 
herein.  No other diagnostic codes concerning the feet 
authorize a rating for a bilateral disability exceeding 50 
percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5278 
(2003).  When the maximum rating authorized by pertinent 
diagnostic codes in the rating schedule has been assigned, 
the rating cannot be augmented on the basis of functional 
loss.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Accordingly, a rating of 50 percent, but none higher, will be 
granted for bilateral pes planus.


ORDER

An evaluation of 50 percent is granted for bilateral pes 
planus, subject to controlling regulations applicable to the 
payment of monetary benefits.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



